Citation Nr: 1702405	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  06-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial rating for irritable bowel syndrome (IBS) (after a 30 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22).

2.  Entitlement to an initial rating higher than 30 percent for bowel incontinence.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) as of January 18, 2013.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to January 18, 2013.

(The issue of entitlement to a higher initial rating for conversion disorder is addressed in a separate Board decision.)



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 12, 1966, to November 4, 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2005 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the Atlanta, Georgia, VA RO.

The August 2005 rating decision granted service connection for irritable bowel syndrome (IBS) with a noncompensable (0 percent) rating and a separate 10 percent rating for bowel incontinence, both effective February 9, 1995.  The Veteran filed a notice of disagreement with both rating decisions in January 2006, which also raised the issue of TDIU.  A June 2006 rating decision denied TDIU.  In July 2006, the Veteran filed a notice of disagreement with this rating decision.  The RO issued an August 2006 statement of the case and the Veteran perfected his appeal with an August 2006 VA Form 9.

In an August 2006 rating decision, the rating for bowel incontinence was increased to 30 percent effective February 9, 1995.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board adjudicated this appeal in a September 2009 decision, which denied higher initial ratings for bowel incontinence and IBS and denied TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2010 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the September 2009 decision, and remanded the case to the Board for action consistent with the terms of the JMR.

In January 2011 and July 2015, the Board remanded this case for further development.

The issue of entitlement to TDIU as of January 18, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to service, the Veteran's pre-existing IBS was manifested by abdominal cramping and frequent loose bowel movements.

2.  Throughout the appeals period, the Veteran's IBS was manifested by abdominal cramping, frequent loose bowel movements, and fecal incontinence.

3.  Throughout the appeals period, the Veteran's bowel incontinence was manifested by involuntary bowel movements necessitate the wearing of a pad, but no evidence of extensive leakage, fairly frequent involuntary bowel movements, or complete loss of sphincter control.

4.  As of January 18, 2013, the Veteran's service connected disabilities have rendered him unable to secure or maintain substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for IBS are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.22, 4.114, Diagnostic Code (DC) 7319 (2016).

2.  The criteria for an initial rating higher than 30 percent for bowel incontinence are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code (DC) 7332 (2016).

3.  As of January 18, 2013, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2006.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  A September 1998 Social Security Administration (SSA) decision is associated with the claims folder.  Additional SSA records were sought, but found to be unavailable.  See e.g., December 2013 SSA Response.  VA provided relevant examinations in March 1995, June 2000, June 2005, October 2008, January 2012, and August 2015.  These examinations contained all information needed to rate the disabilities.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Evidence

In a May 1966 letter, the Veteran's physician noted his reports of abdominal cramping and frequent loose bowel movements (two or three times daily) since childhood.  Frequent stools were followed by constipation.  The Veteran related this to distress and stressful situations.

The Veteran underwent a VA general medical examination in March 1995.  At that time he reported taking medication for his irritable bowel syndrome (IBS) previously, but said that his symptoms had improved after he became a vegetarian and began avoiding dairy productions.  At the time of this examination he denied using any prescription or over-the-counter medication.  He stated that stress was usually a factor that precipitated loose watery stools, which on some days exceeded five or six evacuations per day.  He denied any periods of alternating constipation.  He was diagnosed with IBS.

A September 1995 VA treatment record notes that the Veteran was unable to work due to his severe IBS, which required him to be near a bathroom at all times.

A September 1998 SSA decision found that, as of March 14, 1995, the Veteran's non-exertional limitations had worsened so significantly that he was incapable of performing substantial gainful activity at a light exertional level or at any other level of exertion on a sustained full time basis.  Thus, he was disabled as of that date.

The Veteran underwent a VA intestinal examination in June 2000 in conjunction with these claims.  At that time he reported being diagnosed with IBS in 1954.  His symptoms at that time were abdominal cramps, urgency to go to the bathroom, and two to three bowel movements per day.  He reported that while in the Army his IBS got worse and he became incontinent of stool.  He reported his symptoms while in the Army as severe abdominal pain cramps and severe urgency that he usually defecated before reaching the bathroom.  His frequency of diarrheal stools increased to about six to nine per day.  After separation, the Veteran's IBS continued to be severe with fecal urgency and incontinence, and increased in the intensity of the cramps.  He had previously been on medication for this disability, but has made changes to his diet and stress level about twelve years prior.  He described his current symptoms as three bowel movements per day, some of which are formed stool and a lot fewer cramps than in prior years.  Physical examination found no organomegaly and normal bowel sounds.  A colonoscopy revealed normal mucosa throughout the ascending transverse descending and rectal sigmoid area.  A May 2000 MRI of the abdomen with and without contrast found no evidence of upper abdominal or pelvic abnormality.  This was a normal examination.  The Veteran was diagnosed with severe IBS with periods of exacerbation due to stress and periods of remission when stress level and diet are changed.

At the time of his June 2001 hearing the Veteran testified that he became incontinent during his military service.  After service he was able to get his symptoms under control with dietary changes.  This meant no bowel incontinence and daily bowel movements returned to three or four times per day as opposed to as many as eight to ten.  He testified that prior to service he two to three bowel movements a day.  After separation he had worked at a gas station for three months but was terminated because his frequent bathroom trips prevented him from staying at the pumps when he was working alone.  He likewise reported being fired from a pharmacy delivery job because his frequent bathroom usage interfered with his ability to complete his deliveries.  He lost a sales job after a brief period for the same reason.  He was able to work some when he and his then-wife opened a pet shop and dog grooming business from 1970 to 1979.  He then worked in real estate from 1983 to 1985 again with his then-wife's assistance.  In 1990 he acted in children's theater with his daughter, but that lasted only two months because his IBS made him unable to remain on stage.

In June 2005 the Veteran underwent another VA intestines examination.  At that time the examiner noted that the Veteran had been unable to maintain an occupation for more than three months due to his IBS.  While he did have a real estate license, he had not practiced since 1987.  He reported persistent severe diarrhea with frequent bowel movements that he described as "explosive."  He had frequent night attacks of diarrhea and five to six stools per day, which are very loose, normal color, no mucous and no blood.  He also reported persistent cramping abdominal pain.  He had right upper quadrant and bilateral umbilical pain one hour prior to bowel movement that was relieved by bowel movement and followed by fatigue.  For the prior seven to ten years he had constant steady lower abdominal pain bilaterally that he described as an aching muscle pain.  There was no relation to food or his bowel movements.  His treatment included prescription and over-the-counter medications.  He was no longer vegetarian and had added lean meat and fish to his diet, but still avoided dairy.  Physical examination found him well developed and well nourished.  There was tenderness in the right upper quadrant of the abdomen in the right umbilical area and in the left lower quadrant.  Some guarding was present in the right abdomen but there is no rigidity no masses were palpable.  Liver, spleen, and kidneys were not palpable and bowel sounds were normal.  Rectal examination was negative.  There was no ulceration, discharge, or anal fissures.  There was possibly a small hemorrhoid internally.  There was no inguinal lymphadenopathy.  The Veteran reported that a colonoscopy two days earlier had been normal and a March 2005 ultrasound of the kidney was also normal.  Previous blood work and x-rays of the abdomen were all stated to be normal.  The Veteran was diagnosed with severe irritable bowel syndrome.  He reported limitations on social activities due to his need to have a bathroom nearby and embarrassment surrounding incontinence.  He is able to continue to bowl.

A May 2006 VA treatment record notes the Veteran's complaint that he felt his blood pressure medication had made his severe IBS worse.  He stated that his bowels moved without warning once every one or two weeks.  He also had diarrhea that made him sweaty and tired. 

A July 2006 consultation report notes the Veteran's report of fecal incontinence twice a week since 1965.

June 2007 and January 2008 VA treatment records note the Veteran's symptoms of diarrhea and gas.  His medication controlled it well.  Flare ups occurred without warning.

In October 2008 the Veteran underwent another VA intestines examination.  At that time, the Veteran was treated with medication.  There was no history of trauma to the intestines, intestinal neoplasm, fistula, or constipation.  The Veteran reported nausea three times per week, vomiting one to three times per month, persistent daily diarrhea, flatulence, fatigue, and constant or near-constant right lower quadrant cramping pain.  He also had a history of ulcerative colitis many decades prior.  No ostomy was present.  There were no episodes of abdominal colic, nausea, vomiting, or abdominal distension consistent with a partial bowel obstruction.  Physical examination found no signs of significant weight loss, malnutrition, anemia, fistula, or abdominal mass.  There was right lower and mid quadrant abdominal tenderness that the examiner thought might be due to double antibiotic support that the Veteran had recently finished for a skin issue.  His abdomen was soft without palpable masses or hepatosplenomegaly.  Bowel sounds were present.

The Veteran also underwent a rectum and anus examination in October 2008.  He reported current treatment with analapram cream.  He had a history of hemorrhoidectomy in the late 1990s and occasional rectal bleeding.  He had no history of trauma to the rectum or anus, neoplasm, obstetrical injury, spinal cord injury related to rectum or anus, rectal prolapse, recurrent anal infections, or proctitis.  His current symptoms included anal itching, burning, diarrhea, pain, and swelling, but not tenesmus or difficulty passing stool.  He had a history of hemorrhoids without thrombosis three times per year, but no bleeding from hemorrhoids.  There was a history of thrombosis but no recurrence.  He had severe fecal incontinence requiring pads.  There was no history of perianal discharge.  Physical examination found external hemorrhoids.  No fissure, fistula, or stricture was present.  His sphincter was not impaired.  The Veteran was not employed and attributed this to his IBS.  This examiner found that the Veteran's IBS and bowel incontinence had moderate effects on exercise, sports, dressing, and toileting; mild effects of chores, shopping, and traveling; and no effects on recreation, feeding, bathing, or grooming.  This examiner found that the Veteran's frequent daily bowel movements and fecal leakage would make it difficult for him to obtain and maintain gainful employment in the public sector.  This examiner recommended evaluation by VA vocational rehabilitation.

A March 2010 VA treatment record notes the Veteran's symptoms of diarrhea and gas.  His medication controlled it well and he saw definite and significant improvement.  Flare ups occurred without warning, but he had not had any really bad episodes for a long time.

A March 2011 addendum to the October 2008 examination found no excessive leakage, fairly frequent involuntary bowel movements, or complete loss of sphincter control, noting that at the time of the October 2008 examination the Veteran reported three to five stools daily consisting of runny stools, occasional fecal leakage, and occasional pad use.

The Veteran underwent a VA intestinal examination in January 2012 in conjunction with these claims.  At that time he reported being unable to work due to his diarrhea and incontinence.  He had four bowel movements per day.  He did not have constipation.  He wore Depends and changed them once per day.  He had no pain at the time of the exam, but noted twice weekly periods of 6/10 pain lasting for 30 seconds.  This was alleviated by medication and aggravated by stress and mild products.  He did not have weight gain or loss, nausea, vomiting, constipation, diarrhea, fistulae, abdominal pain, cramps, trauma, hospitalizations, surgery, or neoplasms.  He had not been hospitalized within the prior twelve months for this condition.  Physical examination found good nutrition with no signs of anemia, abdominal pain, fistula, ostomy, or abdominal mass.  He had no weight gain or loss.  Rectal examination was normal with no evidence of incontinence.  This examiner found that the Veteran could do sedentary employment with the use of Depends or diapers for the times when he has fecal incontinence, noting that patients are able to work with colostomies that create continual fecal flow, so occasional fecal incontinence would not preclude sedentary employment.  This examiner also stated that the Veteran "successfully ran a dog grooming salon for years with this condition."  The Veteran would require work restrictions for availability of a restroom to use, and no heavy lifting.  This examiner also noted that, absent the pre-existing bowel condition, there would be not be an impediment to employment.

A June 2012 VA treatment record notes that the Veteran was back to his baseline of incontinence and IBS.  Medication had helped firm up his stools but he still wore diapers.  He stayed at home so he rarely soiled himself.  He had three bowel movements per day with little form, but without medication it "would be like soup."  He had cramping and diarrhea.  He did not take anything for the cramps.  He had no weight loss.  The physician recommended additional fiber for more bulking and a rectal ultrasound to evaluate sphincters for possible surgery or to consider anorectal manometry.

In July 2012 the Veteran underwent an elective outpatient sigmoidoscopy for fecal incontinence.  This examination was normal with normal internal and external anal sphincters.

A February 2013 VA treatment record notes that the Veteran was having problems with low potassium that was thought to be related to an increase in bowel symptoms, namely loose stools with some fecal incontinence.  

In a February 2014 opinion, the Veteran's physician found that the Veteran was mentally or physically incapacitated to the extent that he was unable to be gainfully employed and that incapacity was likely to be permanent. 

An October 2014 VA treatment record notes that the Veteran's medication resulted in three bowel movements a day and controlled his fecal incontinence.  His internal and external anal sphincters were normal.

A February 2015 VA treatment record notes the Veteran's report of fecal incontinence four to five times per week.  See also May 2015 VA treatment record.  His weight was stable.  An endoscopic ultrasound found his internal and external anal sphincters were normal.  

The Veteran underwent a VA intestinal examination in August 2015 in conjunction with these claims.  At that time he reported diarrhea that was somewhat controlled by medications and fecal incontinence.  He reported soiling Depends about four times per week.  He was on continuous medication for this condition.  His symptoms included diarrhea that was managed with present medical/functional regimen, nausea a couple times a month accompanying "bad stomach" episodes, and vomiting with the last episode occurring eight months prior during the holidays.  The Veteran did not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  He did not have weight loss, malnutrition, serious complications, or other general health effects attributable to an intestinal condition.  He had no associated benign or malignant neoplasm or metastases.   He had no associated scars or other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner noted that the Veteran was unable to work due to this condition and had last work in 1987.  The Veteran's functional impairment included needing to wear protective undergarments when outside home to address periodic bowel urgency.  This was unnecessary at home as he was able to get to the bathroom in time.

The Veteran likewise underwent a VA rectum and anus examination in August 2015 in conjunction with these claims.  This examination found the Veteran to have impairment of rectal sphincter control.  He reported that he was homebound due to constant diarrhea and leakage.  Even with medication, he averaged three or four loose stools per day.  He stayed close to the bathroom and sometimes was able to get to bathroom before leakage.  He wore Depends if he had to leave home or if he was having a really "bad day," meaning continuous incontinence.  On "bad days" he averaged about 4 Depends.  He kept a plastic mattress protector on his bed.  He denied any firm, formed stools.  His episodes of incontinence were described as like a "motorized gush."  He did not have excessive leakage or complete loss of sphincter control.  His functional impairment including limitation of physical abilities that require extensive time away from the bathroom, inability to cut lawn because he was not able to finish before running to bathroom, decreased socialization (but able to go to church because he knows layout of bathrooms), inability to go to movies or ball games, and inability to go to the barber, so he cuts own hair.  He took continuous medication for this condition.  His symptoms included occasional slight leakage.  Physical examination of the rectal/anal area was normal and found no hemorrhoids, anal fissures, or other abnormalities.  He had no associated scars or other pertinent physical findings, complications, conditions, signs and/or symptoms.  This impacted his ability to work in that he could not be dependable to a job due to rectal condition and had always been released from jobs due to frequent bathroom use.  The examiner noted that the Veteran would be able to be employed in an environment where he had liberal discretion to use bathroom.  For example, an office with private bathroom would accommodate the Veteran's condition.  The examiner found minimal functional limitations, noting normal internal and external anal sphincter on examination.  The Veteran's symptoms included bowel urgency.  He did not have complete loss of sphincter control.  Excessive leakage and frequent involuntary bowel movements were managed with his current medical/functional regimen.  His functional impairment included wearing protective undergarments when outside home to address periodic bowel urgency.  This was unnecessary at home as he was able to get to the bathroom in time.  He also reported decreased socialization due to worries about bowel leakage and incontinence.

An October 2015 VA GI fellow progress note shows the Veteran's report of three to five bowel movements per day, which is his baseline, with occasional incontinence.

In December 2015 the Veteran had an abdominal and pelvic CT because of intermittent right lower quadrant pain.  This found mild sigmoid diverticulosis without evidence for acute diverticulitis, biliary sludge, renal and hepatic cysts, and a mildly enlarged prostate.

An April 2016 VA treatment record notes the Veteran's report that his diarrhea had resolved likely due to the constipating features of his new CVA medications.  He had stopped the cholestyramine and was having two to three bowel movements per day, down from three to five at the time of his last visit.  He denied incontinence.  He complained of "rumbling" and constant right lower quadrant abdominal pain.  He had lost five pounds but was otherwise stable.  His appetite was good.  He denied rectal bleeding.

A May 2016 VA treatment record notes the Veteran's report that his IBS symptoms had improved.


III.  Increased Initial Rating - IBS

The Veteran is also seeking a compensable initial rating for IBS.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Irritable colon syndrome is rated under DC 7319.  38 C.F.R. § 4.114.  This Code provides for a noncompensable rating for mild disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A 10 percent rating is warranted for moderate symptoms with frequent episodes of bowel disturbance and abdominal distress.  Id.  A 30 percent rating is warranted for severe symptoms with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

Where, as here, service connection is based on the aggravation of a nonservice-connected disability, if the degree of disability existing at the time of entrance into active service is ascertainable, the rating must reflect only the degree of disability over and above the preexisting degree of disability.  38 C.F.R. § 4.22.  In the August 2005 rating decision granting service connection for IBS, the RO established a baseline of this disability as 30 percent based on evidence establishing that, prior to service, the Veteran's IBS symptoms included daily abdominal cramping and frequent (two or three times daily) loose bowel movements.  See also May 1966 private physician's letter; 38 C.F.R. § 4.114, DC 7319.  This is the maximum rating available under this diagnostic code.  See id.   The Veteran's current IBS symptoms also included abdominal cramping and frequent loose bowel movements.  Additionally, the Veteran has experienced episodes of fecal incontinence, which have been assigned a separate rating that will be discussed below.

The Board has also considered whether another diagnostic code for disabilities of the digestive system would allow for a higher evaluation, mindful that DC 7301-7329, 7331, 7342, and 7346-7348 cannot be combined.  See 38 C.F.R. § 4.114.  The record does not show additional symptoms such as melena, anemia, weight loss, or malnutrition that would warranted a higher rating under any of these diagnostic codes.  Thus, none of these provides for a higher rating based on the Veteran's current symptoms.

Therefore, the Board finds that the preponderance of the evidence is against a compensable schedular rating for IBS.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


IV.  Increased Initial Rating - Bowel Incontinence

The Veteran is seeking an initial rating higher than 30 percent for bowel incontinence.

DC 7332 provides rating criteria for impairment of sphincter control.  Under DC 7332, healed or slight impairment of sphincter control, without leakage, is rated noncompensably (0 percent) disabling.  38 C.F.R. § 4.114.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  38 C.F.R. § 4.114, DC 7332.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Id.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Id.  Complete loss of sphincter control is rated 100 percent disabling.  Id.

Based on the evidence above, a rating higher than 30 percent for bowel incontinence is not warranted.  While the Veteran's involuntary bowel movements necessitate his wearing of a pad, there is no evidence of extensive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control as required for a higher rating.  See 38 C.F.R. § 4.114, DC 7332.  Thus, a rating higher than 30 percent is denied.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 30 percent for bowel incontinence.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


V.  Extraschedular Consideration under 38 C.F.R. § 3.321(b)

Also considered by the Board is whether referral is warranted for a rating outside of the schedule as to the ratings for IBS or bowel incontinence.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).  It is noted that although the term "extraschedular" is common both to § 3.321(b)(1) and to 38 C.F.R. § 4.16(b) they are completely different regulations governing completely different aspects of disability compensation benefits.  The Board addresses § 4.16 later in this document.  

The criterion for an award under § 3.321 (b)(1) is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably described the Veteran's disability level and symptomatology and provided for higher ratings for bowel incontinence for more severe symptoms.  The regular schedular criteria contemplate the disability picture in this case and the ratings are therefor adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is also service connected for conversion disorder, which is addressed in a separate Board decision, and the question of a TDIU is addressed in this document.  There is no indication that the combination of these disabilities resulted in an exceptional circumstance not contemplated by the rating schedule with regard to his IBS and bowel incontinence.  Moreover, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


VI.  TDIU - As of January 18, 2013

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Throughout the pendency of this appeal, the service-connection has been established for IBS and bowel incontinence.  As of January 18, 2013, the Veteran's conversion disorder was established as service-connected.  Prior to January 18, 2013, the Veteran did not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a).  Thereafter, he did.  The issue of entitlement to TDIU prior to this period is addressed in the remand section below.

Thus, as of January 18, 2013, the issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected IBS, bowel incontinence, and conversion disorder.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The record shows that the Veteran did not participate in gainful employment at any point during the claim period.  The Veteran has been unemployed since 1987, when he briefly worked in children's theater.  His VA doctor specifically found that the Veteran was unemployable due to IBS and fecal incontinence.  See March 2014 letter.  This opinion is not contradicted in the record during this period. Thus, as of January 18, 2013, TDIU is granted.


ORDER

A compensable initial rating for irritable bowel syndrome (IBS) (after a 30 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22) is denied.

An initial rating higher than 30 percent for bowel incontinence is denied.

As of January 18, 2013, a total disability rating based on individual unemployability due to service connected disability (TDIU) is granted, subject to the regulations governing the disbursement of monetary benefits.


REMAND

Prior to January 18, 2013, the Veteran did not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a).  Nevertheless, the claim may still be referred to the Director of Compensation Service for an extraschedular rating, if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16 (b).

Here the Veteran has argued that his service connected disabilities have rendered him unemployable for this earlier time period.  This is supported in part by the medical evidence of record.  For example, the October 2008 VA examiner noted that "it is reasonable to assume that anyone with frequent daily bowel movements and fecal leakage would have difficulty obtaining and maintaining gainful employment in the public sector."  Thus, extraschedular consideration is warranted for this period and this issue must be referred to the Director of Compensation Service.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veterans claim for TDIU to the Director of Compensation Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

2.  If the benefit sought on appeal is not granted in full, furnish to the Veteran and his attorney a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


